SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2010 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) Mississippi0-13089 64-0169065 (State or otherjurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One Hancock Plaza, 2510 14th Street, Gulfport, Mississippi 39501 (Address of principal executive offices) (Zip code) (228) 868-4000 (Registrant's telephone number, including area code) 1 INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02 Results of Operations and Financial Condition.On October 19, 2010, Hancock Holding Company issued a press release reporting its third quarter earnings for the period ending September 30, 2010. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. Item 7.01 Regulation FD Disclosure.On October 19, 2010, Hancock Holding Company issued a press release reporting its third quarter earnings for the period ending September 30, 2010. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. This information is furnished under both Item 2.02 Results of Operations and Financial Condition and Item 7.01 Regulation FD Disclosure. The information in this Form 8-K and Exhibit attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference. Item 9.01. Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Earnings Release dated October 19, 2010 for Quarter Ended 09/30/10 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 20, 2010 HANCOCK HOLDING COMPANY (Registrant) By:/s/Paul D. Guichet Paul D. Guichet Vice President Investor Relations 3 Exhibit 99.1 HANCOCK HOLDING COMPANY For Immediate Release October 19, 2010 For More Information Carl J. Chaney, President and Chief Executive Officer Michael M. Achary, E.V.P. and Chief Financial Officer Paul D. Guichet, V.P. Investor Relations 800.522.6542 or 228.563.6559 Hancock Holding Company announces earnings for third quarter 2010 GULFPORT, Miss.(October 19, 2010) — Hancock Holding Company (NASDAQ: HBHC) — “the Company” —today announced net income for the quarter ended September 30, 2010.Hancock’s third quarter 2010 net income was $14.9 million, and diluted earnings per share were $0.40.Compared to the second quarter of 2010, net income for 2010’s third quarter was up $8.4 million, or 129 percent, while diluted earnings per share were $0.23 higher.Return on average assets for the third quarter was 0.70 percent. On a year-to-date basis, Hancock earned $35.2 million, with diluted earnings per share of $0.94.Hancock’s year-to-date 2010 results include the impact of the Company’s common stock offering and acquisition of Peoples First Community Bank (Peoples First), both of which were completed in the fourth quarter of 2009. Hancock’s pre-tax, pre-provision income for the third quarter was $34.0 million, an increase of $1.2 million, or 3.7 percent, over the second quarter of 2010.Pre-tax pre-provision income is total revenue less non-interest expense and excludes one-time merger expenses and securities transactions. Hancock Holding Company President and Chief Executive Officer Carl J. Chaney commented on Hancock’s third quarter results, “Hancock’s entire management team is pleased with the improvement in the Company’s third quarter earnings as compared to the prior quarter.Net income increased $8.4 million, or 129 percent, with our return on average assets coming in at 0.70 percent.We also improved our already very strong capital position by increasing the Company’s tangible common equity ratio to 9.68 percent at September 30 — all very enviable measures in this challenging economic environment.” The most significant driver of the Company’s improved earnings from last quarter was reflected in an $8.3 million reduction in the provision for loan losses.The lower provision resulted from the absence of any need to add to last quarter’s specific reserve related to the Gulf Oil Spill ($5.2 million) and also a lower level of required reserve build related to the Company’s loan portfolio ($2.5 million this quarter versus $5.4 million last quarter). The Company also reduced operating expenses $4.1 million, or 5.6 percent, from last quarter, with much of that improvement related to the absence of second quarter one-time merger-related costs related to the Peoples First acquisition, as well as on-going expense efficiencies. Chaney continued, “In addition, more good news for the entire Gulf South Region was received with the recent permanent capping of the Gulf Oil Spill.However, much work remains to be done in terms of the environmental clean-up and business recovery from that event.” 4 Highlights & Key Operating Items from Hancock’s Third Quarter Results Balance Sheet & Capital Total assets at September 30, 2010, were $8.24 billion, down $261 million, or 3.1 percent, from $8.50 billion at June 30, 2010.Compared to September 30, 2009, total assets increased $1.43 billion, or 21.1 percent.The overall increase in total assets from 2009’s third quarter was due to the acquisition of Peoples First in December 2009.Hancock continued to remain very well capitalized with total equity of $865.8 million at September 30, 2010, up $211.0 million, or 32.2 percent, from September 30, 2009.Hancock’s tangible equity ratio at September 30, 2010, was 9.68 percent, up 36 basis points from the 9.32 percent reported at June 30, 2010. Loan Growth For the quarter ended September 30, 2010, Hancock’s average total loans were $4.98 billion, which represented an increase of $674.3 million, or 15.7 percent, from the same quarter a year ago but was down $32.9 million, or 0.7 percent, from the second quarter of 2010 due to a continued lessening of loan demand in the Company’s operating region.The increased level of average loans from the same quarter a year ago was primarily related to the acquisition of Peoples First loans with loss share coverage from the FDIC.Period-end loans were down $64.2 million, or 1.3 percent, from June 30, 2010.The decrease in period-end loans was reflected in mortgage loans (down $44.8 million, or 6.1 percent), direct consumer loans (down $8.3 million or 1.1 percent), indirect consumer loans (down $7.2 million, or 2.2 percent), and finance company loans (down $4.1 million or 3.9 percent). Deposit Growth Period-end deposits for the third quarter were $6.71 billion, up $1.29 billion, or 23.8 percent, from September 30, 2009, but were down $251.8 million, or 3.6 percent, from June 30, 2010.Average deposits were down $156.4 million, or 2.2 percent, from the second quarter of 2010 but were up $1.28 billion, or 22.9 percent, from September 30, 2009.The increase in average and period-end deposits from the same quarter a year ago was due to the acquisition of Peoples First in December 2009.The reduction in average and period-end deposits from the second quarter were related to $875 million in second quarter maturities of mostly higher costing time deposits (2.25 percent), the majority of which, over 70 percent, were retained at significantly lower rates (1.00 to 1.50 percent). Asset Quality Net charge-offs for 2010’s third quarter were $13.8 million, or 1.10 percent of average loans, down $0.1 million from the $13.9 million, or 1.11 percent of average loans, reported for the second quarter of 2010.Non-performing assets as a percent of total loans and foreclosed assets were 3.55 percent at September 30, 2010, down from 3.89 percent at June 30, 2010.The total dollar value of non-performing assets was down $19.6 million, or 10.0 percent, between June 30, 2010, and September 30, 2010.Approximately $10.7 million of loans (of which $9.1 million were on non-accrual status) were designated as troubled debt restructuring (TDR) at September 30, 2010.Non-accrual loans decreased $17.3 million, while other real estate owned (ORE) decreased $13.0 million compared to the prior quarter.Loans 90 days past due or greater (accruing) as a percent of period end loans, decreased 1 basis point from June 30, 2010, to 0.15 percent at September 30, 2010. Hancock recorded a provision for loan losses for the third quarter of $16.3 million.The Company’s allowance for loan losses was $79.7 million at September 30, 2010, and $77.2 million at June 30, 2010.The ratio of the allowance for loan losses as a percent of period-end loans was 1.62 percent at September 30, 2010, compared to 1.55 percent at June 30, 2010.Hancock’s reserving methodologies required the Company to increase the 5 allowance for loan losses by $2.5 million in the third quarter versus the $5.4 million of reserve build that was required in the previous quarter.Also, in the second quarter of 2010, the Company accrued a specific reserve of $5.2 million due to the Gulf Oil Spill.While no increase in this specific reserve was necessary in the third quarter, Hancock is continuing to monitor the impact of the Gulf Oil Spill is having on the Company’s affected markets. Consolidated Consolidated Hancock Without Asset Quality Information Holding Company People's First Non-accrual loans $ $ Restructured loans $ $ Foreclosed assets Total non-performing assets $ $ Non-performing assets as a percent of loans and foreclosed assets % % Accruing loans 90 days past due (a) $ $ Accruing loans 90 days past due as a percent of loans % % Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets % % Allowance for loan losses $ $ Allowance for loan losses as a percent of period-end loans % % Allowance for loan losses to NPAs + accruing loans 90 days past due % % (a) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. Net Interest Income Net interest income (taxable equivalent or te) for the third quarter increased $9.0 million, or 14.7 percent, while the net interest margin (te) of 3.85 percent was 1 basis point narrower than the same quarter a year ago.Growth in average earning assets was strong compared to the same quarter a year ago with an increase of $929.2 million, or 14.8 percent, mostly reflected in higher average loans (up $674.3 million, or 15.7 percent) and was due primarily to the fourth quarter 2009 acquisition of Peoples First. The Company’s loan yield decreased 19 basis points over the prior year’s third quarter, while the yield on securities decreased 64 basis points, pushing the yield on average earning assets down 39 basis points.However, total funding costs over the same quarter a year ago were down 37 basis points. Compared to the prior quarter, the net interest margin (te) was narrower by 2 basis points, and the level of net interest income was down $1.2 million, or 1.7 percent.The yield on average earning assets was down 19 basis points from last quarter at 4.87 percent, while the total cost of funds decreased 17 basis points. Non-interest Income Non-interest income for the third quarter was up $4.8 million, or 15.8 percent, compared to the same quarter a year ago and decreased $85 thousand, or 0.2 percent, compared to the previous quarter.Factors impacting non-interest income compared to the same quarter a year ago were higher levels of other income (up $1.6 million or 57.3 percent), secondary mortgage market operations (up $1.1 million or 73.3 percent), investment and annuity fees (up $0.9 million or 44.8 percent), debit card and merchant fees (up $0.8 million or 28.3 percent), ATM fees (up $0.8 million or 41.8 percent), and trust fees (up $0.1 million or 3.2 percent) partially offset by a decrease in service charges on deposit accounts of $0.5 million, or 3.9 percent. 6 The slight decrease in non-interest income compared to the prior quarter was due to a decrease in service charges on deposit accounts (down $1.0 million or 8.1 percent), debit card and merchant fees (down $0.3 million or 7.1 percent), trust fees (down $0.3 millionor 6.1 percent), and insurance fees (down $0.1 million or 2.9 percent). These decreases were mostly offset by increases in secondary mortgage market operations (up $1.0 million or 68.0 percent), ATM fees (up $0.3 million or 13.7 percent), and investment and annuity fees (up $0.2 million or 9.1 percent). Operating Expense & Taxes Operating expenses for the third quarter were up $12.3 million, or 22.1 percent, compared to the same quarter a year ago, and were $4.1 million, or 5.6 percent, lower than the previous quarter.The increase from the same quarter a year ago was reflected in higher personnel expense (up $6.8 million or 23.3 percent), other operating expense (up $4.6 million or 24.7 percent), occupancy expense (up $0.5 million or 10.0 percent), amortization of intangibles (up $0.3 million or 85.3 percent), and equipment expense (up $0.1 million or 4.1 percent).The increases were primarily due to the acquisition of Peoples First.The decrease from the prior quarter was due to a decrease in other operating expense (down $4.0 million or 14.7 percent), occupancy expense (down $0.4 million or 6.1 percent), and equipment expense (down $0.1 million or 5.5 percent).These decreases were slightly offset by an increase in personnel expense (up $0.5 million or 1.4 percent). For the nine months ended September 30, 2010 and 2009, the effective income tax rates were approximately 13 percent and 19 percent, respectively.Because of the reduced level of pre-tax income in 2010, the tax exempt interest income and the utilization of tax credits had a significant impact on the effective tax rate.The source of the tax credits for 2010 and 2009 resulted from investments in New Market Tax Credits, Qualified Bond Credits, and Work Opportunity Tax Credits. About Hancock Holding Company Hancock Holding Company — parent company of Hancock Bank (Mississippi), Hancock Bank of Louisiana, and Hancock Bank of Alabama — had assets of approximately $8.2 billion as of September 30, 2010.Founded in 1899, Hancock Bank consistently ranks as one of the country’s strongest, safest financial institutions, according to BauerFinancial, Inc.More corporate information and e-banking are available at www.hancockbank.com. “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995:Congress passed the Private Securities Litigation Act of 1995 in an effort to encourage corporations to provide information about companies’ anticipated future financial performance.This act provides a safe harbor for such disclosure, which protects the companies from unwarranted litigation if actual results are different from management expectations.This release contains forward-looking statements and reflects management’s current views and estimates of future economic circumstances, industry conditions, company performance, and financial results.These forward-looking statements are subject to a number of factors and uncertainties which could cause the Company’s actual results and experience to differ from the anticipated results and expectations expressed in such forward-looking statements. 7 Hancock Holding Company Financial Highlights (amounts in thousands, except per share data and FTE headcount) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Per Common Share Data Earnings per share: Basic $ Diluted $ Cash dividends per share $ Book value per share (period-end) $ Tangible book value per share (period-end) $ Weighted average number of shares: Basic Diluted Period-end number of shares Market data: High sales price $ Low sales price $ Period end closing price $ Trading volume Other Period-end Data FTE headcount Tangible common equity $ Tier I capital $ Goodwill $ Amortizable intangibles $ Performance Ratios Return on average assets % Return on average common equity % Earning asset yield (TE) % Total cost of funds % Net interest margin (TE) % Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles and securities transactions % Common equity (period-end) as a percent of total assets (period-end) % Leverage (Tier I) ratio % Tangible common equity ratio % Net charge-offs as a percent of average loans % Allowance for loan losses as a percent of period-end loans % Allowance for loan losses to NPAs + accruing loans 90 days past due % Average loan/deposit ratio % Non-interest income excluding securities transactions as a percent of total revenue (TE) % 8 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Asset Quality Information Non-accrual loans $ Restructured loans (a) - - - Foreclosed assets Total non-performing assets $ Non-performing assets as a percent of loans and foreclosed assets % Accruing loans 90 days past due (b) $ Accruing loans 90 days past due as a percent of loans % Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets % Net charge-offs $ Net charge-offs as a percent of average loans % Allowance for loan losses $ Allowance for loan losses as a percent of period-end loans % Allowance for loan losses to NPAs + accruing loans 90 days past due % Provision for loan losses $ (a) Included in restructured loans is $9.1 million in non- accrual loans. (b) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. Allowance for Loan Losses Beginning Balance $ Provision for loan loss Charge-offs Recoveries Net charge-offs Ending Balance $ Net Charge-off Information Net charge-offs: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance company loans Total net charge-offs $ Average loans: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total average loans $ Net charge-offs to average loans: Commercial/real estate loans % Mortgage loans % Direct consumer loans % Indirect consumer loans % Finance Company loans % Total net charge-offs to average loans % 9 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Income Statement Interest income $ Interest income (TE) Interest expense Net interest income (TE) Provision for loan losses Noninterest income excluding securities transactions Securities transactions gains/(losses) - - 61 - 61 Noninterest expense Income before income taxes Income tax expense 27 Net income $ Pre-tax, pre-provision income (PTPP) (b) $ Noninterest Income and Noninterest Expense Service charges on deposit accounts $ Trust fees Debit card & merchant fees Insurance fees Investment & annuity fees ATM fees Secondary mortgage market operations Gain on acquisition - Other income Noninterest income excluding securities transactions $ Securities transactions gains/(losses) - - 61 - 61 Total noninterest income including securities transactions $ Personnel expense $ Occupancy expense (net) Equipment expense Other operating expense Amortization of intangibles Total noninterest expense $ (b)Pre-tax pre-provision profit (PTPP) is total revenue less noninterest expense, one-time merger expenses, and securities transactions. Management believes that PTPP is a useful financial measure because it enables investors and others to assess the Company’s ability to generate capital to cover credit losses through a credit cycle. 10 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Period-end Balance Sheet Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Loans held for sale Securities Short-term investments Earning assets Allowance for loan losses ) Other assets Total assets $ Noninterest bearing deposits $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ Commercial Loans/Real Estate Loans Commercial non-real estate loans $ Construction and land development loans Commercial real estate secured loans Municipal loans Lease financing Total commercial/real estate loans $ Construction and Land Development Loans Residential construction $ Commercial owner occupied Commercial non-owner occupied Land development Lots Total construction and land development loans $ Commercial Real Estate Secured Loans Commercial real estate owner occupied $ Commercial real estate non-owner occupied Total commercial real estate secured loans $ 11 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Average Balance Sheet Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Securities Short-term investments Earning average assets Allowance for loan losses ) Other assets Total assets $ Noninterest bearing deposits $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ 12 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Nine Months Ended 9/30/2010 6/30/2010 9/30/2009 9/30/2010 9/30/2009 Average Balance Sheet Mix Percentage of earning assets/funding sources: Loans % Securities % Short-term investments % Earning average assets % Noninterest bearing deposits % Interest bearing transaction deposits % Interest bearing Public Fund deposits % Time deposits % Total deposits % Other borrowed funds % Other net interest-free funding sources -2.35
